  Case 19-50853-FJS                    Doc 11 Filed 06/20/19 Entered 06/21/19 00:34:58                                    Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Ervin Lewis Burke                                                 Social Security number or ITIN        xxx−xx−4055
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 6/17/19
Case number:          19−50853−FJS


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Ervin Lewis Burke

2.     All other names used in the           dba Burkes Towing LLC
       last 8 years

3.     Address                               1821 Gildner Rd
                                             Hampton, VA 23666−4341

4.     Debtor's attorney                     Kenneth E. Goolsby                                     Contact phone 757−482−5705
       Name and address                      Alliance Legal Group                                   Email: kenny@call54legal.com
                                             133 Mount Pleasant Road
                                             Chesapeake, VA 23322

5.     Bankruptcy trustee                    David R. Ruby                                          Contact phone (804) 698−6220
       Name and address                      Thompson McMullan, P.C.                                Email: druby@t−mlaw.com
                                             100 Shockoe Slip, Third Floor
                                             Richmond, VA 23219
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-50853-FJS                     Doc 11 Filed 06/20/19 Entered 06/21/19 00:34:58                                   Desc Imaged
                                              Certificate of Notice Page 2 of 4
Debtor Ervin Lewis Burke                                                                                       Case number 19−50853−FJS


6. Bankruptcy clerk's office                     Location of the Bankruptcy Clerk's Office:             For the Court:
                                                 2400 West Avenue, Suite 110
    Documents in this case may be                Newport News, VA 23607                  Clerk of the Bankruptcy Court:
    filed at this address. You may                                                       William C. Redden
    inspect all records filed in this case Mailing Address for Newport News Clerk's
    at this office or online at            Office:                                       Date: June 18, 2019
    www.pacer.gov.                         600 Granby Street, Room 400
                                           Norfolk, VA 23510
    McVCIS 24−hour case
    information:                           Hours open Monday − Friday, 9:00 AM − 4:00 PM
                                           ET, except on holidays.
    Toll Free 1−866−222−8029
                                                 Contact phone 757−222−7500

7. Meeting of creditors                          July 22, 2019 at 10:00 AM                              Location:

    Debtors must attend the meeting to be                                                               Office of the U. S. Trustee,
    questioned under oath. In a joint case,      The meeting may be continued or adjourned to a         Peninsula Business Center II,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court       11751 Rock Landing Drive, Suite
    attend, but are not required to do so.       docket.                                                H1, Newport News, VA 23606

8. Presumption of abuse                          Insufficient information has been filed to date to permit the clerk to make any
                                                 determination concerning the presumption of abuse. If more complete information,
    If the presumption of abuse arises, you      when filed, shows that the presumption has arisen, creditors will be notified.
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: September 20,
                                               to challenge whether certain debts are                   2019
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 19-50853-FJS                  Doc 11 Filed 06/20/19 Entered 06/21/19 00:34:58                                      Desc Imaged
                                           Certificate of Notice Page 3 of 4
Debtor Ervin Lewis Burke                                                                                        Case number 19−50853−FJS


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Manner of Payment of Fees Newport News: non−debtor's check, money order, cashier's check or any authorized
                              non−debtor's credit card; cash is NOT accepted at Newport News location.
                              Norfolk: same as above; however, effective December 16, 2013, cash is accepted − ONLY in
                              the exact amount due for payment of fees and services.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 3
        Case 19-50853-FJS             Doc 11 Filed 06/20/19 Entered 06/21/19 00:34:58                                Desc Imaged
                                            Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-50853-FJS
Ervin Lewis Burke                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-6                  User: griffinv                     Page 1 of 1                          Date Rcvd: Jun 18, 2019
                                      Form ID: 309A                      Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 20, 2019.
db              Ervin Lewis Burke,    1821 Gildner Rd,    Hampton, VA 23666-4341
14904647       +Alstate Insurance,    2775 Sanders Rd,    Northbrook, IL 60062-6127
14904651       +Dominion Energy,    P.O. Box 26543,    Richmond, VA 23290-0001
14904652        Hunt Contstruction,    PO Box 201,   Hampton, VA 23669-0201
14904654       +Last Chance Funding,    411 HEMPSTEAD TURNPIKE,    West Hempstead, NY 11552-1350
14904655       +Loan Care Servicing,    PO Box 8068,    Virginia Beach, VA 23450-8068
14904657        Prime Insurance Co,    8722 S 300 W,    Sandy, UT 84070-1420
14904658       +Samuel I White, PC,    5040 Corporate Woods Drive,    Suite 120,    Virginia Beach, VA 23462-4377
14904659       +Wide Merchant Group,    3131 Eastside St,    Suite 350,   Houston, TX 77098-1947

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: kenny@call54legal.com Jun 19 2019 03:48:11      Kenneth E. Goolsby,
                 Alliance Legal Group,    133 Mount Pleasant Road,   Chesapeake, VA 23322
tr             +E-mail/Text: druby@iq7technology.com Jun 19 2019 03:57:01      David R. Ruby,
                 Thompson McMullan, P.C.,    100 Shockoe Slip, Third Floor,   Richmond, VA 23219-4140
14904648       +EDI: BANKAMER.COM Jun 19 2019 07:28:00      Bank of America,   PO Box 15222,
                 Wilmington, DE 19886-5222
14904649       +E-mail/Text: wmagner@beaconfunding.com Jun 19 2019 03:55:56       Beacon Funding,
                 3400 Dundee Rd #180,,    Northbrook, IL 60062-2367
14904653        EDI: IRS.COM Jun 19 2019 07:28:00      Internal Revenue Svc.-CIO,    PO Box 7346,
                 Philadelphia, PA 19101-7346
14904656        E-mail/Text: n.gong@mantisfunding.com Jun 19 2019 03:48:14      Mantis Funding,
                 64 Beaver Street, Suite 344,    New York, NY 10004-2508
14904650        E-mail/Text: bkr@taxva.com Jun 19 2019 03:56:34      Commonwealth Of Virginia,
                 Department of Taxtion,    P.O. Box 1880,   Richmond, VA 23218-1880
                                                                                              TOTAL: 7

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 20, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 18, 2019 at the address(es) listed below:
              David R. Ruby   druby@t-mlaw.com, bankruptcyassistant@t-mlaw.com;druby@iq7technology.com
              John P. Fitzgerald, III   ustpregion04.no.ecf@usdoj.gov
              Kenneth E. Goolsby   on behalf of Debtor Ervin Lewis Burke kenny@call54legal.com,
               bkdocs@call54legal.com;bankruptcyattorney@call54legal.com;Kenny@ecf.courtdrive.com;molly@call54le
               gal.com;Katie@call54legal.com;Kennygoolsbybk@gmail.com
                                                                                            TOTAL: 3
